Citation Nr: 9923007	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-18 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a right knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a left knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from April 1946 to 
October 1947 and from September 1950 to July 1951.

The instant appeal as to the back claim arose from a December 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in Jackson, Mississippi, which 
denied a claim for service connection for residuals of a low 
back injury.  The instant appeal as to the bilateral knee 
claim arose from a March 1998 rating decision which found 
that new and material evidence adequate to reopen claims for 
service connection for residuals of left and right knee 
injuries had not been reopened.


FINDINGS OF FACT

1.  The last final disallowance of a claim for service 
connection for a right knee disorder was an October 1996 
Board of Veterans' Appeals (Board) decision.

2.  The evidence which has been presented or secured since 
the October 1996 Board decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a right knee disorder.

3.  The last final disallowance of a claim for service 
connection for a left knee disorder was an October 1996 Board 
decision.

4.  The evidence which has been presented or secured since 
the October 1996 Board decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a left knee disorder.

5.  Service medical records reveal that the veteran was 
assessed with a left knee contusion in May 1951 and was 
treated with an ace bandage.  His July 1951 separation 
examination was negative for any problems of the lower 
extremities.

6.  Private medical records reveal that the veteran is 
currently diagnosed with osteoarthritis of the left knee.

7.  A February 1998 private medical record links the 
appellant's left knee osteoarthritis to his left knee injury 
in service.

8.  The last final disallowance of a claim for service 
connection for a low back disorder was a July 1997 Board 
decision.

9.  The evidence which has been presented or secured since 
the July 1997 Board decision is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a low back disorder.

10.  Service medical records reveal that the veteran had a 
contusion sprain in the lumbosacral area of the back 
following a jeep accident in 1950.

11.  Post-service medical records reveal complaints of low 
back pain, and the veteran is currently diagnosed with 
degenerative disc disease of the lumbar spine.

12.  A February 1998 private medical record links the 
appellant's degenerative disease of the lumbar spine to his 
low back injury in service.


CONCLUSIONS OF LAW

1.  The October 1996 Board decision denying service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991 & West Supp. 1999); 38 C.F.R. 
§ 20.1100 (1998).

2.  Evidence received since the October 1996 Board decision 
denying service connection for a right knee disorder is not 
new and material evidence, and the appellant's claim for 
service connection for a right knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The October 1996 Board decision denying service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991 & West Supp. 1999); 38 C.F.R. 
§ 20.1100 (1998).

4.  Evidence received since the October 1996 Board decision 
denying service connection for a left knee disorder is new 
and material evidence, and the appellant's claim for service 
connection for a left knee disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

5.  The claim for entitlement to service connection for a 
left knee disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  The July 1997 Board decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. §§ 7103(a), 
7104(b) (West 1991 & West Supp. 1999); 38 C.F.R. § 20.1100 
(1998).

7.  Evidence received since the July 1997 Board decision 
denying service connection for a low back disorder is new and 
material evidence, and the appellant's claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

8.  The claim for entitlement to service connection for 
residuals of a back injury is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991). New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
In a recent decision, the United States Court of Appeals for 
the Federal Circuit set forth new guidance regarding the 
adjudication of claims for service connection based on the 
submission of "new and material evidence."  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

Residuals of a claimed right knee disorder

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  The veteran 
contends that his right knee was injured in a May 1951 jeep 
accident in service.  He testified during his February 1995 
personal hearing that he underwent surgery on both kneecaps 
following the accident in service and that he wore casts on 
both legs for several weeks.  However, the service medical 
record of the accident is silent as to any complaints, 
treatment, or diagnosis regarding the right knee.

During the February 1995 hearing he also stated that he saw 
several private physicians after service but that they were 
deceased and their office records were destroyed.  He also 
indicated that he received treatment for his knees at the 
Jackson, Mississippi, VA Medical Center (MC) in 1951.  The RO 
attempted to develop these treatment records, which included 
a federal archives search; however, no records were found.

Post-service medical records dated from 1969 to 1994 have 
been reviewed by the Board.  A September 1990 private medical 
record indicated that the veteran complained of right knee 
pain and swelling.  He was treated with an injection into the 
right knee joint.  No diagnosis was made.  A June 1994 
treatment record noted that the veteran had degenerative 
arthritis and that the veteran complained of pain in the 
knees.

In a December 1994 letter, the former secretary of Dr. 
Rotenberry, a private physician (now deceased) who had 
treated the veteran beginning in 1955, stated that the 
veteran saw the doctor several times a week because shots the 
veteran had been given while he was stationed in Korea 
"almost paralyzed his legs and knees."  During his personal 
hearing the veteran complained of pain and giving way in the 
knees, and he stated that he took pain medication.

August 1994 rating decisions denied service connection for a 
right knee disorder.  The appellant was informed of the 
rating decisions and appealed them.  In an October 1996 
decision, the Board denied the claim for service connection 
for a right knee disorder, and that decision is final.

Thereafter, the appellant filed a claim to reopen the claim 
for service connection for a right knee disorder.  The 
question in this case is whether new and material evidence 
has been submitted since the October 1996 Board decision 
which would be sufficient to reopen the claim for service 
connection for a right knee disorder.

The evidence of record compiled after the October 1996 Board 
decision included private medical records which did not 
pertain to the right knee, various written statements 
prepared by the veteran and his representative, and testimony 
provided during his August 1998 personal hearing.  During the 
personal hearing, the veteran essentially reiterated the 
testimony he had provided during the 1995 personal hearing.  
The veteran stated that his knees were treated by several 
private physicians after service, so he was given a period of 
60 days in which to submit additional information from these 
physicians.  No additional private medical treatment records 
were associated with the claims folder.

Applying VA's definition of new and material evidence in 
38 C.F.R. § 3.156(a), the Board finds that there is no new 
evidence because there is nothing in the claims folder which 
is pertinent to the right knee claim which has not previously 
been submitted to agency decisionmakers.  Accordingly, the 
Board concludes that there is no "new" evidence.  As there 
is no new evidence, there is likewise no new evidence which 
is material to the right knee claim.  Thus, the Board does 
not consider that any new evidence has been submitted which 
is "so significant that it must be considered in order to 
fairly decide the merits of the claim" for service 
connection for a right knee disorder.  38 C.F.R. § 3.156(a) 
(1998).

There is also no new evidence which contributes "to a more 
complete picture of the circumstances surrounding the origin 
of" the veteran's claimed right knee disorder.  See Hodge, 
155 F.3d at 1363.  Accordingly, the Board concludes that new 
and material evidence that is sufficiently significant that 
it must be considered in order to fairly decide the merits of 
the claim has not been submitted, and therefore the 
appellant's claim for service connection for a right knee 
disorder is not reopened.

Residuals of a left knee injury

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  A review of 
the service medical records reveals that the veteran was 
involved in a jeep accident in May 1951.  He was diagnosed 
with a contusion sprain of the left knee and was treated with 
an ace bandage.  There are no other complaints, treatments, 
or diagnoses referable to the left knee in the service 
medical records.  During the veteran's July 1951 separation 
examination, a clinical evaluation of the lower extremities 
was negative.

The Board has also reviewed private medical records from 1969 
to 1994.  Several times in 1989 the veteran complained of a 
hot, swollen and painful left knee.  He was diagnosed with 
acute arthritis in September 1989.  In December 1992 the 
veteran complained of left knee pain and was diagnosed with 
degenerative arthritis.  In June 1994 he also complained of 
knee pain.

During his 1995 personal hearing the appellant described pain 
in the knee when he twisted it the wrong way, and he reported 
that his knees occasionally gave way.  He also said that he 
took pain medication when he needed it and frequently wore 
knee braces or a cane.  After service, the veteran indicated 
that he worked for a railroad but ended his employment when 
his knees got worse.  He stated that because he wanted to go 
home, he indicated at the time of his service separation 
examination that he was fine.

August 1984 rating decisions denied service connection for a 
left knee disorder.  The appellant was informed of the rating 
decisions and appealed them.  In an October 1996 decision, 
the Board denied the claim for service connection for a left 
knee disorder, and that decision is final.  Thereafter, the 
appellant filed a claim to reopen the claim for service 
connection for a left knee disorder.  The question in this 
case is whether new and material evidence has been submitted 
since the October 1996 Board decision which would be 
sufficient to reopen the claim for service connection for a 
left knee disorder.

The evidence of record compiled after the October 1996 Board 
decision included a February 1998 left knee evaluation 
performed by the Capital Orthopaedic Clinic in Jackson, 
various written statements prepared by the veteran and his 
representative, and testimony provided during his August 1998 
personal hearing.  His personal hearing testimony was similar 
to the testimony he provided in 1995.  During the February 
1998 evaluation, the veteran reported increased pain in the 
left knee and gave a history of a jeep accident in 1951 which 
caused pain in the left knee "off and on for many years . . 
. ."  Prolonged standing and walking and descending stairs 
were particularly painful activities, and the veteran denied 
any recent trauma to the knee.

Physical examination revealed flexion to 120 degrees with 
slight (3 degree) flexion contracture.  Crepitus was palpated 
during active flexion and extension anteriorly.  The knee was 
mildly painful along the medial joint line but was nontender 
laterally.  There was slight varus alignment, the ligaments 
were stable, and motor and sensory examination was 
essentially normal.  A McMurray test was questionable.  X-
rays revealed early degenerative changes involving the medial 
compartment and moderate to severe changes in the 
patellofemoral joint.  The impression was left knee 
osteoarthritis with possible degenerative meniscal tear.

Injections of Lidocaine, Mercaine, and Celestone were 
recommended, and possible future surgical alternatives were 
noted to be arthroscopic evaluation and debridement or joint 
reconstruction if severe arthritis developed.  The examiner 
opined, "I certainly feel that his current arthritic changes 
could be related to his prior traumatic event which has 
simply progressed over the last 47 years."

The Board concludes that the February 1998 private left knee 
evaluation is "new" evidence because it was not previously 
before agency decision makers and it bears directly and 
substantially on the specific matter under consideration.  
The remaining question is whether the February 1998 
evaluation is "material" because it is "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  In this regard, the Board notes that, 
the evidence does add to the "completeness" of the record 
in the sense that it provides evidence of a possible link 
between the veteran's current arthritis of the left knee and 
his left knee injury in service.  Accordingly, without 
considering whether the evidence will change the outcome of 
the claim, the Board concludes that February 1998 private 
medical record is new and material evidence sufficient to 
reopen the claim for service connection for a left knee 
disorder.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has recently stated 
that when "the Board determines that new and material 
evidence has been presented, it next must determine, as part 
of its 'review [of] the former disposition of the claim' 
under section 5108, whether the appellant's claim, as then 
reopened, is well grounded in terms of all the evidence in 
support of the claim."  Elkins v. West, 12 Vet. App. 209 
(1999).  "[I]n order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995)(citations omitted).

Before assessing whether a well-grounded claim has been 
submitted, the Board must consider whether proceeding to the 
issue of well-groundedness is prejudicial to the veteran.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard, 4 Vet.App. 384, 394 (1993).  Here, the RO denied the 
claim based on the finding that new and material evidence had 
not been presented.  However, in light of the favorable 
outcome as regards well-groundedness and the fact that all 
the appellant's arguments have gone to the merits of the 
claim, the Board does not find that the veteran is prejudiced 
by the Board proceeding in this case.

The Board finds that the requirement of well-groundedness has 
been satisfied for the appellant's claim for service 
connection for a left knee disorder.  The service medical 
records show that the veteran injured his left knee in 
service; the current private medical records show that the 
veteran has a current left knee disorder; and the February 
1998 private medical record revealed a nexus between the in-
service left knee injury and the current left knee arthritis.  
Accordingly, the Board remands the claim below for further 
development.

Residuals of a low back injury

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  The 
appellant asserts that while he was on active duty in South 
Korea, the lumbar area of his back was injured in a motor 
vehicle accident or when he received a shot in his lower back 
following the accident.  He contends that he has had low back 
problems since then.

The service medical records reveal that the veteran had a 
contusion or sprain in the lumbosacral area of the back 
following a jeep accident in May 1951.  His separation 
examinations from both his first and his second period of 
service indicate his spine and musculoskeletal system were 
clinically normal.

The veteran reported during his February 1995 personal 
hearing that he sought treatment for his low back at a VA 
hospital shortly after his separation from service but that 
he left the hospital after one or two nights.  The veteran 
also testified that he had received treatment in the 1950s 
from two private physicians, Doctors Miller and Rotenberry; 
however, he stated that his attempts to acquire their records 
from that period failed as the physicians' records had been 
burned shortly after their deaths several years ago.  

A review of the private medical records from 1969 to 1994 
shows that the veteran complained of low back pain several 
times.  In November 1982 there were complaints of pain in the 
right lumbar area radiating to the veteran's leg.  November 
1989 records indicated that the veteran fell down eight to 
ten metal steps, bruised his left buttock, and complained of 
soreness in his low back.  The veteran complained of low back 
pain in 1991 and 1992, and a December 1992 medical record 
noted severe low back pain with limited range of motion and 
also noted that getting up and down was very painful.  The 
impression was degenerative arthritis.  In an August 1994 
letter, a private physician noted that the veteran complained 
of tingling in the left foot.  August 1984 rating decisions 
denied service connection for a low back disorder.  The 
appellant was informed of the rating decisions and appealed 
them.

The Board has also reviewed a February 1995 letter from R. 
Fredericks, M.D., the veteran's attending physician.  Dr. 
Fredericks reported that the veteran was diagnosed with 
lumbar disk with left foot weakness, neuropathy, and 
decreased reflexes.  She noted her findings that this 
diagnosis was due to an old injury, and stated that she 
believed the veteran was 100 percent disabled.

Pursuant to the Board's October 1996 remand, the veteran 
underwent a VA examination in November 1996.  The examination 
report noted the history of the accident in service with 
current complaints of low back pain with radiation.  Physical 
examination showed a well-healed, midline lumbar scar.  Range 
of motion was 40 degrees flexion, 30 degrees extension, 20 
degrees right lateral bending, and 20 degrees left lateral 
bending.  Compression caused slight pain in the lumbar area.  
Pseudorotation caused pain to the left and only slight pain 
to the right.  In the sitting position, the veteran had no 
pain with straight leg raising, and in the supine position 
the veteran complained of sciatic-like pain at 70 degrees 
bilaterally.  The examiner noted that these results were 
anatomically inconsistent.

Neurologic examination showed absent deep tendon reflex in 
the left ankle.  The veteran indicated that he could not walk 
on his left heel.  There was also some weakness of 
dorsiflexion in the left ankle and left great toe with 
stocking-like diminished sensation from just below the left 
knee distally.  There was no evidence of atrophy, and the 
circumference of both legs was equal.  X-rays showed 
narrowing of the L3-L4 interspace with anterior osteophyte 
formation of the L4 vertebral body.

The impression was status post lumbar diskectomy and 
degenerative disc disease of the lumbar spine.  The examiner 
questioned whether the veteran was a reliable historian as 
his response to physical examination was anatomically 
inconsistent.  The examiner concluded that he "d[id] not 
believe the contusion or sprain in 1951 caused or is related 
to his current degenerative disc sprain this is due to 
aging."

In a July 1997 decision, the Board denied the claim for 
service connection for a low back disorder, and that decision 
is final.  Thereafter, the appellant filed a claim to reopen 
the claim for service connection for a low back disorder.  
The question in this case is whether new and material 
evidence has been submitted since the July 1997 Board 
decision which would be sufficient to reopen the claim for 
service connection for a low back disorder.

The evidence of record compiled after the July 1997 Board 
decision included a October 1997 written statement from L. F. 
Alexander, M.D., a private physician, various written 
statements prepared by the veteran and his representative, 
and testimony provided during his August 1998 personal 
hearing.  The hearing testimony was essentially the same as 
that provided by the veteran in 1995.  

Dr. Alexander's letter noted that he was treating the veteran 
for lumbar pain and noted that the veteran traced his pain to 
an incident in service.  In response to the veteran's query 
as to whether his lumbar degenerative changes or his ruptured 
disc could be traced back to his injury in service, Dr. 
Alexander stated, "it indeed could."  Dr. Alexander noted 
that "[l]inear demonstration of causation is difficult, by 
the chronic nature of his complaints leads me to believe that 
they do indeed relate back to this injury."

The Board concludes that this evidence is "new" evidence 
because it was not previously before agency decision makers 
and it bears directly and substantially on the specific 
matter under consideration.  The remaining question is 
whether it is "material" because it is "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  In this regard, the Board notes that, 
the evidence does add to the "completeness" of the record 
in the sense that it provides evidence of a possible link 
between the veteran's current arthritis of the low back and 
his low back injury in service.  Accordingly, without 
considering whether the evidence will change the outcome of 
the claim, the Board concludes that the October 1997 private 
medical record is new and material evidence sufficient to 
reopen the claim for service connection for a low back 
disorder.

As noted above, the Court has recently stated that when "the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its 'review 
[of] the former disposition of the claim' under section 5108, 
whether the appellant's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim."  Elkins v. West, 12 Vet. App. 209 (1999).  "[I]n 
order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995)(citations omitted).

Before assessing whether a well-grounded claim has been 
submitted, the Board must consider whether proceeding to the 
issue of well-groundedness is prejudicial to the veteran.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard, 4 Vet.App. 384, 394 (1993).  Here, the RO denied the 
claim based on the finding that new and material evidence had 
not been presented.  However, in light of the favorable 
outcome as regards well-groundedness and the fact that all 
the appellant's arguments have gone to the merits of the 
claim, the Board does not find that the veteran is prejudiced 
by the Board proceeding in this case.

The Board finds that the requirement of well-groundedness has 
been satisfied for the appellant's claim for service 
connection for a low back disorder.  The service medical 
records show that the veteran injured his low back in 
service; the current private medical records show that the 
veteran has a current low back disorder; and the October 1997 
private medical record offered a medical opinion as to a 
relationship between in-service low back injury and the 
current low back disorder.  See Hadsell v. Brown, 4 Vet. App 
208 (1993).  Accordingly, the Board remands the claim below 
for further development.


ORDER

An application to reopen a claim for entitlement to service 
connection for residuals of a right knee injury is denied, 
and applications to reopen claims for entitlement to service 
connection for residuals of low back and left knee injuries 
are granted.


REMAND

In light of the reopening of the veteran's claims for service 
connection for left knee and low back disorders, the Board 
must ensure that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled, and then entitlement to service 
connection is to be determined following a de novo review of 
the entire record.  Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).

The veteran has never had a VA examination as regards the 
left knee.  The Board deems that the present record provides 
an inadequate basis upon which to render a decision and that 
a VA examination which includes a review of the evidence of 
record and provides an opinion as to the etiology of any 
current left knee disorder would assist the Board in its 
adjudication of this claim.  

Based on the disparate findings of the medical evidence of 
record as regards the low back disorder, the Board deems that 
the present record provides an inadequate basis upon which to 
render a decision and that a new VA examination which 
includes a review of the evidence of record and provides an 
opinion as to the etiology of any current low back disorder 
would assist the Board in its adjudication of this claim.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for the left knee or low back that has 
not already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1998).  The 
RO should make an effort to ensure that 
all relevant records of VA treatment for 
these conditions have been procured for 
review.  Any additional evidence obtained 
should be associated with the veteran's 
file.

2.  The RO should afford the veteran a VA 
examination in order to obtain an opinion 
regarding the relationship between the 
any currently diagnosed left knee 
disorder and his left knee injury in 
service.  The examiner is also requested 
to provide an opinion as to the relevance 
of the February 1998 private left knee 
evaluation.  All tests deemed necessary 
by the examiner should be conducted, 
including diagnostic radiography such as 
X-rays, MRI, and CT scans.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should provide complete 
rationale for all conclusions reached.  
The veteran's complete claims folder and 
a copy of this remand must be made 
available to the examiner prior to the 
examination to facilitate a thorough, 
longitudinal review of the evidence.

3.  The RO should afford the veteran a VA 
examination in order to obtain an opinion 
regarding the relationship between the 
any currently diagnosed low back disorder 
and his low back injury in service.  The 
examiner is also requested to provide an 
opinion as to the relevance of the 
November 1996 VA spine examination and 
the February 1995 and October 1997 
private medical statements regarding the 
etiology of the current low back 
disorder.  All tests deemed necessary by 
the examiner should be conducted, 
including diagnostic radiography such as 
X-rays, MRI, and CT scans.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should provide complete 
rationale for all conclusions reached.  
The veteran's complete claims folder and 
a copy of this remand must be made 
available to the examiner prior to the 
examination to facilitate a thorough, 
longitudinal review of the evidence.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

5.  The RO should readjudicate the claims 
on a de novo basis, considering all of 
the evidence.  In the event that the RO's 
decision as to either claim remains 
adverse to the veteran, it should provide 
him and his representative with a 
comprehensive Supplemental Statement of 
the Case.

Following completion of the above action, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.  No action is required of the appellant until he 
receives further notice.  This REMAND is to develop evidence 
and to ensure the appellant is afforded due process of law.  
The Board intimates no opinion as to the final outcome 
warranted as to the issues addressed in this REMAND.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







